IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  :   No. 313 MAL 2015
                                               :
                     Respondent                :
                                               :   Petition for Allowance of Appeal from
                                               :   the Unpublished Memorandum and
              v.                               :   Order of the Superior Court at No. 1442
                                               :   MDA 2014 exited March 31, 2015,
                                               :   affirming the Order of the Lancaster
LEVAR LEONARD JONES,                           :   County Court of Common Pleas at No.
                                               :   CP-36-CR-0003302-1994 exited August
                     Petitioner                :   11, 2014


                                         ORDER



PER CURIAM                                             DECIDED: February 24, 2016

       AND NOW, this 24th day of February, 2016, the Petition for Allowance of Appeal

is GRANTED on the issue of whether Petitioner’s sentence violates the prohibition

against mandatory life sentences for juvenile offenders announced by the Supreme

Court of the United States in Miller v. Alabama, 567 U.S. ___, 132 S. Ct. 2455 (2012).

As a result of the recent holding by that Court that Miller must be applied retroactively

by the States, see Montgomery v. Louisiana, 2016 WL 280758 (U.S. Jan. 25, 2016), the

Superior Court’s order is VACATED, and the case is REMANDED for further

proceedings consistent with Montgomery.

       To the extent necessary, leave is to be granted to amend the post-conviction

petition to assert the jurisdictional provision of the Post Conviction Relief Act extending

to the recognition of constitutional rights by the Supreme Court of the United States

which it deems to be retroactive. See 42 Pa.C.S. § 9545(b)(1)(iii).
      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.




                                [313 MAL 2015] - 2